DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23, line 3 recites the phrase “substantially”, which is a relative term which renders the claim indefinite. The term “substantially narrower” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Does “substantially narrower” mean that the width of the members is 40, 50, 60, 70, 80% narrower than the width of said wide panels?  It is suggested to delete the phrase substantially or define the requisite degree in the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vowles (US 5,537,913) in view of Boake (US 2010/0025396) or Plumb (US 2003/0157216).
With respect to the limitations of claim 21, Vowles teaches a container (Fig 14, maturation or fermentation container 45, Col 8) for aging and storing beverages, said container comprising, in combination, a liquid container comprising at least one side wall (cylindrical body forming side wall, Col 8, Lines 30-35), a bottom wall, and a top wall (two more or less flat and parallel opposed walls 19, Col 8, Lines 20-25), each of said walls being made of liquid-impervious material (Col 11, Lines 15-20, stainless steel or some other suitable liquid impervious material), said top wall and said bottom wall being secured to said side wall at joints made of liquid-impervious material (Fig 14, clamping ring 20, fastener 21, Col 8) to form a liquid-tight container (Col 3, Lines 43-48), at least one hollow wooden vessel (Figs 1-5, wooden tubes 1, Col 6) having wooden walls, each of said walls having an inside surface and an outside surface (see figures 11-13), said vessel being positioned in said container to make contact between a liquid in said container and said outside surface of said vessel (Figs 14, 15, Col 9, Lines 4-8, Col 3, Lines 43-53), said vessel having a structure to retard entry of said liquid (Fig 9, sealing means 10, Col 7, Lines 18-24) into said vessel when a gas is present in said hollow interior while said vessel is positioned in said container (Col 3, Lines 43-53).  Vowles also teaches the outer surface 41 of the wooden tubes 1 having a plurality of grooves to increase the effective air or liquid-contact surface area (Col 6, Lines 39-45).  Vowles discloses the claimed invention except for explicitly showing at least one of said walls having, on said outside surface, a plurality of spaced-apart cross-grain cuts extending into and part-way through said wall, each of the cuts being selected from the group consisting of: (1) elongated cuts across the grain of the wood of said wall, each of said cuts having elongated side walls, each of said side walls exposing the end-grain of the wood of said wall to contact with said liquid in said container, and (2) cylindrical holes, each hole having a side wall exposing said end-grain of the wood of said wall to said liquid in said container.
However, Boake discloses at least one of said walls having, on said outside surface (Figs 1, 6B, 7B, 8B, wooden head 120, 0044), a plurality of spaced-apart cross-grain cuts (0044, cross-hatched channel pattern) extending into and part-way through said wall (Figs 6A, 6B, each of the cuts being selected from the group consisting of: (1) elongated cuts across the grain of the wood of said wall, each of said cuts having elongated side walls, each of said side walls exposing the end-grain of the wood of said wall to contact with said liquid in said container (Figs 6A, 6B), and (2) cylindrical holes, each hole having a side wall exposing said end-grain of the wood of said wall to said liquid in said container is known in the art.  It would have been obvious for one having ordinary skill in the art at the time of the invention to adapt the aging container of Vowles having a wooden vessel and boards silent to cross-grain cuts with the plurality of cross-grain cuts of Boake for the purpose of increasing the surface area of the wood for increased contact with the contents of the container (0044), thereby imparting desired characteristics to the contents of the barrel (0022).
Additionally, Plumb discloses at least one of said walls having, on said outside surface (Fig 3, stave section 13, a plurality of spaced-apart cross-grain cuts (0017, 0042, against the grain-cross cutting, claim 1) extending into and part-way through said wall (cross cuts, 0037), each of the cuts being selected from the group consisting of: (1) elongated cuts across the grain of the wood of said wall, each of said cuts having elongated side walls, each of said side walls exposing the end-grain of the wood of said wall to contact with said liquid in said container (Fig 3, cross cuts, 0037), and (2) cylindrical holes, each hole having a side wall exposing said end-grain of the wood of said wall to said liquid in said container is known in the art.  It would have been obvious for one having ordinary skill in the art at the time of the invention to adapt the aging container of Vowles having a wooden vessel and boards silent to cross-grain cuts with the plurality of cross-grain cuts of Plumb for the purpose of increasing by eight times the rate of penetration by the wine to lower cost and increase the flexibility for winemakers using wood to flavor wine (0026).
With respect to the limitations of claim 22, Vowles teaches said vessel comprises a plurality of flat wood panels secured together (Col 6, lines 18-24, 64-67).  Vowles discloses the claimed invention except for the grain of the wood in said panel extends in the longitudinal direction of said panel, and said elongated cuts extend across said longitudinal direction.  However, Boake discloses the grain of the wood in said panel extends in the longitudinal direction of said panel, and said elongated cuts extend across said longitudinal direction (see figures 6A, 6B) is known in the art.  It would have been obvious for one having ordinary skill in the art at the time of the invention to adapt the aging container of Vowles having a wooden vessel and boards silent to cross-grain cuts with the grain of the wood in said panel extends in the longitudinal direction of said panel, and said elongated cuts extend across said longitudinal direction of Boake for the purpose of increasing the surface area of the wood for increased contact with the contents of the container (0044), thereby imparting desired characteristics to the contents of the barrel (0022).
Additionally, Plumb discloses the grain of the wood in said panel extends in the longitudinal direction of said panel, and said elongated cuts extend across said longitudinal direction (Fig 3, 0017, 0042, against the grain-cross cutting, claim 1) is known in the art.  It would have been obvious for one having ordinary skill in the art at the time of the invention to adapt the aging container of Vowles having a wooden vessel and boards silent to cross-grain cuts the grain of the wood in said panel extends in the longitudinal direction of said panel, and said elongated cuts extend across said longitudinal direction of Plumb for the purpose of increasing by eight times the rate of penetration by the wine to lower cost and increase the flexibility for winemakers using wood to flavor wine (0026).
Claim 23 is objected to as being dependent upon claim 21.

Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vowles (US 5,537,913) in view of Boake (US 2010/0025396) or Plumb (US 2003/0157216) as applied to claim 21, further in view of Prime (US 4,953,730).
With respect to the limitations of claim 24, Vowles in view of Boake or Plumb discloses wooden panels, each having an inner surface positioned for contacting a liquid in said container (Vowles), in which said inner surface of at least one of said panels has a plurality of cross-grain cuts (Boake or Plumb) as set forth in the rejection of claim 21 above.  Vowles in view of Boake or Plumb discloses the claimed invention except for said container has a plurality of openings in said container side wall, and a plurality of integral wooden panels, each covering one of said openings.  However, Prime discloses said container has a plurality of openings (Fig 1, two openings in side wall for staves 10) in said container side wall, and a plurality of integral wooden panels Figs 1-3, staves 10 preferably oak, Col 2, Lines 10-16), each covering one of said openings and having an inner surface positioned for contacting a liquid in said container Col 2, Lines 4-50) is known in the art.  It would have been obvious for one having ordinary skill in the art at the time of the invention to adapt the aging container of Vowles in view of Boake or Plumb having a side wall and wood panels with cross-grain cuts with said container has a plurality of openings in said container side wall, and a plurality of integral wooden panels, each covering one of said openings of Prime for the purpose of providing a known aging container with a replaceable wooden stave configuration (Col 1, Lines 54-60) that is suitable for imparting a desired flavor to the liquid being aged.  

Response to Amendments
Claims 21-24 have been amended.
Claims 1-20 and 25-36 are cancelled.
Claims 21-24 are pending.

Response to Arguments
Applicant's arguments filed 3/22/2022 with respect to claims 21-24 have been fully considered but they are not persuasive.
The applicant has argued on pages 3-8 about claims 21-24 that the combination of Vowles in view of Boake fails to disclose making cross-grain cuts as recited in the claims because neither Vowles or Boake mentions the grain of the wood in the barrel ends, the examiner respectfully disagrees.  As seen in figures 5, 6A, 6B of Boake, the grain structure is clearly shown and the cross cuts are cut against the grain.  Additionally, the wood staves of Boake inherently has a grain pattern, where the either the horizontal or vertical cuts in figure 6A are across the grain.  Additionally, Plumb (US 2003/0157216) has been added to show that cross-grain cuts are known in the art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745. The examiner can normally be reached Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/Primary Examiner, Art Unit 3761        
5/25/2022